DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujita et al. (CN 1031168318 B).
As to claim 1, Fujita et al. teaches a paper sheet handling apparatus (101) comprising:
a handling section (1) including an upstream conveyance mechanism (the mechanisms that carry the sheet along the path 501 between cash slot mechanism 20 and the identifying part 30 serving as the validation section, see figure 4) and a validation section (30), the upstream conveyance mechanism that conveys paper sheets (figure 4 and page 6, lines 33-38), the validation section (30) that validates paper sheets (page 7, lines 8-15), which are conveyed by the upstream conveyance mechanism (figure 4 and page 6, liens 33-38); and
a plurality of housing units (comprising as a group 1c, made up of 80 and surrounding portions of 1c and associated portion of 1b) each including a downstream conveyance mechanism (the associated portion of 1b) and a housing section (80 and surrounding portions of 1c), the downstream conveyance mechanism that conveys paper sheets conveyed from the handling section (page 6, lines 52-57), the housing section that houses paper sheets (page 7, lines 17-24), which are conveyed by the downstream conveyance mechanism (page 7, lines 17-20 and figure 4), wherein
each of the housing units is capable of being coupled to another one of the housing units via the downstream conveyance mechanisms, and a group of the downstream conveyance mechanisms, which are coupled together, is coupled to a group of the housing sections in a manner that allows the group of the downstream conveyance mechanisms to integrally pivot with respect to the group of the housing sections (figures 4-7).
As to claim 2, Fujita et al. teaches wherein
each of the housing units (80 and surrounding portions of 1c), which are disposed at both ends among the housing units in a coupling direction of a group of the downstream conveyance mechanisms (80 and surrounding portions of 1c occupying the furthest positions in 1c in figures 4 and 7 so as to include 209), includes a rotational support mechanism (209) that pivotably supports the downstream conveyance mechanisms with respect to the housing sections (figure 7), and
a group of the individual downstream conveyance mechanisms in the housing units is coupled together so as to be integrally pivotable via the rotational support mechanisms (figure 7).
As to claim 3, Fujita et al. teaches wherein the rotational support mechanism includes a rotational shaft (701) that is disposed along a coupling direction of the group of the downstream conveyance mechanisms (figure 7 and 11 and page 12, lines 41-43 and page 13, line 56-page 14, line 2).
As to claim 5, Fujita et al. teaches wherein the housing units are individually provided with casings (the portions of 1c surrounding 80) that are provided to outer sides of the housing sections, and the casings are coupled together (figure 7).

Allowable Subject Matter
Claim 6 is allowed.

Response to Arguments
Applicant's arguments filed 03/03/2022 have been fully considered but they are not persuasive.
With respect to Applicant’s argument that Fujita et al. does not teach “a plurality of housing units each including a downstream conveyance mechanism,” and “downstream conveyance mechanisms, [which] are coupled together” on page 5, it is considered that Fujita et al. teaches the claimed invention including a plurality of housing units (comprising as a group 1c, made up of 80 and surrounding portions of 1c and associated portion of 1b) each including a downstream conveyance mechanism (the associated portion of 1b), and each of the housing units is capable of being coupled to another one of the housing units via the downstream conveyance mechanisms (figures 4-7). It is considered that the coupling claimed in claim 1 does not require it to be a type of coupling allowing a flexible exchange of the units as disclosed. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the system allowing flexible change in the number of housing units on a one-by-one basis as argued on pages 5-6) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
With respect to the argument that the Fujita et al. does not teach “each of the housing units, which are disposed at both ends among the housing units in a coupling direction of a group of the downstream conveyance mechanisms, includes a rotational supporting mechanism” on page 6, it is considered that Fujita et al. teaches each of the housing units (80 and surrounding portions of 1c), which are disposed at both ends among the housing units in a coupling direction of a group of the downstream conveyance mechanisms (80 and surrounding portions of 1c occupying the furthest positions in 1c in figures 4 and 7 so as to include 209), includes a rotational support mechanism (209) that pivotably supports the downstream conveyance mechanisms with respect to the housing sections (figure 7). It is considered that the coupling claimed in claim 1 does not require it to be a type of coupling allowing a flexible exchange of the units as disclosed. Therefore, the claim is considered to be taught by the prior art as detailed above. 
With respect to the argument that Fujita et al. does not teach “the housing units are individually provide with casings that are provided to the outer sides of the housing sections, and the casings are coupled together” on page 6, it is considered that Fujita et al. teaches the housing units are individually provided with casings (the portions of 1c surrounding 80) that are provided to outer sides of the housing sections, and the casings are coupled together (figure 7). It is not considered that the broadest reasonable interpretation of the claims does not require the flexible decoupling or exchange capability of the disclosed invention as currently claimed and therefore it is considered that Fujita et al. reads on all of the limitations of the claimed invention as noted in detail above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER E S BAHLS whose telephone number is (571)270-7807. The examiner can normally be reached Monday-Friday, 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER BAHLS/Primary Examiner, Art Unit 2853